Citation Nr: 1124676	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  08-04 502	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi

THE ISSUES

1.  Whether there is new and material evidence to reopen a claim for service connection for an acquired psychiatric disorder, including mental inaptitude and schizophrenia claimed as a nervous condition, depression, and paranoid traits.

2.  Entitlement to service connection for an acquired psychiatric disorder, including mental inaptitude and schizophrenia claimed as a nervous condition, depression, and paranoid traits.

REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military for a total of 1 month and 16 days, from October 28 to December 13, 1971.

This appeal to the Board of Veterans' Appeals (Board) is from November and December 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

As support for the petition to reopen this claim, the Veteran and his spouse testified at a hearing at the RO in May 2008 before a local Decision Review Officer.  They also more recently testified at another hearing at the RO in September 2008, this time before the undersigned Veterans Law Judge of the Board - also referred to as a Travel Board hearing. 

In March 2010, the Board denied the petition to reopen the claim, and the Veteran appealed the Board's decision to the U. S. Court of Appeals for Veterans Claims (CAVC/Court).  In a July 2010 Order, granting a Joint Motion, the CAVC vacated the Board's decision and remanded this case to the Board for further development and readjudication in compliance with directives specified in the joint motion.  

The Veteran's attorney since has submitted additional evidence and argument in June 2011, including a brief and a May 2011 letter from C.L.K., LPC, of Progressive Rehabilitation Systems.  The Veteran's attorney waived the right to have the RO initially consider this additional evidence.  38 C.F.R. §§ 20.800, 20.1304 (2010).  And because of this additional letter, which, as will be explained, is new and material evidence, the Board is reopening the claim.  However, rather than immediately readjudicating the claim on its underlying merits, the Board is remanding the claim to the RO for further development and consideration.



FINDINGS OF FACT

1.  A May 1988 RO decision initially considered and denied the Veteran's claim for service connection for an acquired psychiatric disorder because his service treatment records, although indicating he had serious mental limitations (mental inaptitude) and that he was discharged from service on account of that, did not show he had psychiatric illness while in service as to suggest a nervous condition was incurred in or aggravated by his military service.

2.  The RO again denied the claim in July 1988 after considering additional evidence, including the report of a June 1988 VA compensation examination.  Aside from reiterating the basis of the prior denial, this additional denial concluded the Veteran also did not have a psychosis such as schizophrenia to a compensable degree within one year of his discharge from service.  He appealed to the Board.

3.  The Board subsequently issued a decision in February 1989 also denying the claim because there was no evidence of an acquired psychiatric disorder during the Veteran's military service, or of a psychosis such as schizophrenia to a compensable degree within one year of his discharge, and since an acquired psychiatric disorder was not first reported medically until many years after service.

4.  The Board notified the Veteran of that decision later that same month, and he did not appeal.

5.  In a decision since issued in April 1997, the RO denied his petition to reopen this claim essentially because the additional evidence he had submitted since the prior denial of this claim was duplicative or cumulative of evidence already considered when previously denying this claim.

6.  The RO notified him of that decision in an April 1997 letter, and he initiated an appeal by filing a timely notice of disagreement (NOD) in February 1998.  But after receiving a statement of the case (SOC) concerning this claim in March 1998, he did not perfect the appeal of this claim by also filing a timely substantive appeal (e.g., VA Form 9 or equivalent statement).

7.  He filed another petition to reopen this claim in July 1998, which the RO denied later in July 1998 for essentially the same reasons and bases previously stated.

8.  The RO sent him a letter later in July 1998 notifying him of that decision, and he again initiated, but did not perfect, a timely appeal.

9.  Additional evidence received since that July 1998 decision, however, is not cumulative or redundant of evidence previously considered, relates to an unestablished fact necessary to substantiate this claim, and raises a reasonable possibility of substantiating this claim.  In particular, the recently submitted May 2011 letter from C.L.K., LPC, of Progressive Rehabilitation Systems indicates it is more likely than not that the Veteran had a mental illness that developed or was aggravated by the stress of military service and, therefore, is related to his active military service.


CONCLUSIONS OF LAW

1.  The RO's July 1998 rating decision denying the petition to reopen the claim for service connection for an acquired psychiatric disorder is final and binding on the Veteran based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.202, 20.302, 20.1103 (2010).

2.  But new and material evidence has been received since that July 1998 decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Since the Board is reopening the claim on the basis of new and material evidence, there is no need to discuss whether the Veteran has received sufficient notice insofar as the specific reasons for the prior July 1998 denial because, even if for the sake of argument he has not, this ultimately is inconsequential and, therefore, at most nonprejudicial, i.e., harmless error since the Board is reopening his claim, regardless.  38 C.F.R. § 20.1102 (2010).  See also Kent v. Nicholson, 20 Vet. App. 1 (2006), indicating this VCAA notice, if necessary, would have needed to apprise him of the specific reasons his claim was previously denied so he would have the opportunity to respond by providing evidence that would overcome the prior deficiencies.  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial).

As the pleading party, the Veteran, not VA, has this evidentiary burden of proof of showing there is a VCAA notice error in timing or content and, moreover, that it is unduly prejudicial - meaning outcome determinative of his claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There simply is no possibility of this given the reopening of his claim, and since the Board is also remanding his claim for further development and consideration rather than immediately readjudicating his claim on its underlying merits.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010) (Generally, where the Board reopens a claim but the RO did not, the case must be remanded for RO consideration unless there is a waiver from the Appellant or no prejudice would result from adjudication of the claim.)

II.  Reopening of the Claim on the basis of New and Material Evidence

A May 1988 RO decision initially considered and denied the Veteran's claim for service connection for an acquired psychiatric disorder because his service treatment records (STRs), although indicating he had serious mental limitations (mental inaptitude) and that he was discharged from service on account of that, did not show he had psychiatric illness while in service as to suggest a nervous condition was incurred in or aggravated by his military service.

The RO again denied the claim in July 1988 after considering additional evidence, including the report of a June 1988 VA compensation examination.  Aside from reiterating the basis of the prior denial, this additional denial concluded the Veteran also did not have a psychosis such as schizophrenia to a compensable degree within one year of his discharge from service.  He appealed to the Board.

The Board subsequently issued a decision in February 1989 also denying the claim because there was no evidence of an acquired psychiatric disorder during the Veteran's military service, or of a psychosis such as schizophrenia to a compensable degree within one year of his discharge, and since an acquired psychiatric disorder was not first reported medically until many years after service.  In denying the claim, as had the RO, the Board acknowledged he was honorably discharged in December 1971 due to unsuitability as a result of mental inaptitude.  But the Board also pointed out a December 1971 neuropsychiatric evaluation report indicated he had no psychoses, psychoneurosis, or organic syndrome.  Moreover, there was no evidence of an acquired psychiatric disorder, including schizophrenia, until some 16 years after his discharge from service.

The Board notified the Veteran of that February 1989 decision later that same month, and he did not appeal.  [Note:  he had this opportunity with passage of the Judicial Review Act of 1988 since it had provided a higher level of appellate review with creation of the CAVC.]

In a decision since issued in April 1997, the RO denied the Veteran's petition to reopen this claim essentially because the additional evidence he had submitted since the prior denial of this claim was duplicative or cumulative of evidence already considered when previously denying this claim.  The RO notified him of that decision in an April 1997 letter, and he initiated an appeal by filing a timely NOD in February 1998.  But after receiving a SOC concerning this claim in March 1998, he did not perfect the appeal of this claim by also filing a timely substantive appeal (e.g., VA Form 9 or equivalent statement).  See 38 C.F.R. § 20.200.

The Veteran filed another petition to reopen this claim in July 1998, which the RO denied later in July 1998 for essentially the same reasons and bases previously stated.  The RO sent him a letter later in July 1998 notifying him of that decision, and he again initiated, but did not perfect, a timely appeal.  Id.

Therefore, that July 1998 rating decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a).  3.160(d), 20.200, 20.202, 20.302, 20.1103.  That decision also marks the starting point for determining whether there is new and material evidence to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996) (indicating the Board must review for newness and materiality only the evidence submitted since the most recent, final and binding, denial of the claim - regardless of the specific basis of that prior denial).

According to VA regulation, "new" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).


The Board has jurisdictional responsibility to first determine whether there is new and material evidence since the prior decision to reopen the claim because this threshold preliminary determination affects the Board's jurisdiction to adjudicate the claim on its underlying merits.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims); Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant since further consideration of the claim is neither required nor permitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996);.

But if there is new and material evidence, VA must reopen the claim and review the former disposition, however, only after ensuring the duty to assist has been satisfied.  38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  See, too, Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); and Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

The additional evidence submitted since the RO's July 1998 decision includes, in particular, a May 2011 letter from C.L.K. of Progressive Rehabilitation Systems.  He is a Diplomate of the American Board of Disability Analysts, a Licensed Professional Counselor (LPC), Certified Rehabilitation Counselor, Certified Vocational Evaluator, Contract Counselor for the VA Medical Center (VAMC) Vet Centers, and VA Evaluator.  He indicated he had fully reviewed the file, which included information on the Veteran's medical history and VA claim.  After citing the issue in this appeal and summarizing the circumstances of the Veteran's service, including the reasons for his discharge, C.L.K. indicated "[it] is more likely than not that [the Veteran] had a mental illness that developed or was aggravated by the stress of military service and therefore is related to his active military service."

This is "new" evidence since it was not previously submitted to VA and, thus, unavailable for consideration when the RO denied the claim in July 1998.  This letter also is "material" evidence because it indicates that, given the Veteran's relatively brief period of service (only for 1 month and 16 days from October to December 1971), the fact that he presumably was examined when he entered the military and evaluated both physically and psychiatrically as "fit" to be inducted into the service, and his eventual discharge just a short time later due to "mental inadequacy," obviously his mental status therefore changed while in the military.  So C.L.K. believes there most certainly is a relationship or correlation between the Veteran's military service and his mental illness, noting additionally there have been other relevant diagnoses since service of schizophrenia and depression.  Consequently, the claim must be reopened on the basis of this clinician's opinion.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (holding that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim).  Moreover, in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  See, too, Evans, 9 Vet. App. at 284, indicating the newly presented evidence need not be probative of all the elements required to award the claim, just probative as to each element that was a specified basis for the last disallowance.


The July 2010 Joint Motion indicates the Board additionally needs to consider the competency of the Veteran's lay testimony in determining whether there is new and material evidence.  But since the Board is reopening his claim, regardless, there is no need to discuss the competency of his lay testimony until readjudicating his claim on its underlying merits, i.e., on a de novo basis.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (indicating evidence is presumed credible for the limited purpose of determining whether it is new and material, but that this presumption of credibility in effect resolves once VA readjudicates the claim on its underlying merits.

Accordingly, this claim is reopened.  38 U.S.C.A. § 5108.  To this extent only, this appeal is granted.


ORDER

As there is new and material evidence, the petition to reopen the claim for service connection for an acquired psychiatric disorder is granted, subject to the further development of this claim in the remand below.


REMAND

When submitting his additional brief in June 2011, the Veteran's attorney waived the right to have the RO initially consider the additional evidence he was submitting along with the brief - referring to the May 2011 letter from C.L.K., LPC, of Progressive Rehabilitation Systems, which the Board has cited as reason for reopening the claim.  38 C.F.R. §§ 20.800, 20.1304.  The attorney indicated he had nothing more to submit and expressed his understanding that the Board may, in considering any newly submitted evidence in the first instance, deny the appeal.  He therefore asked the Board to proceed immediately with the readjudication of the appellant's case.



It is impermissible for the Board to undertake additional development of the claim if the purpose of this is to obtain evidence against an appellant's case.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  However, the CAVC distinguished Mariano in Douglas v. Shinseki, 23 Vet. App. 19 (2009).  In Douglas the CAVC acknowledged its decision in Mariano, but held that VA may undertake the development of additional evidence if, as here, it is necessary to render an informed decision on the claim.  Douglas, 23 Vet. App. at 26.

It is unclear from C.L.K.'s May 2011 letter and review of the file whether he is concluding the "mental inadequacy" (mental inaptitude) cited as reason for discharging the Veteran from service after such a relatively short time (just 1 month and 16 days from October to December 1971) represented the initial manifestation of the Veteran's mental illness, i.e., incurrence of a mental disorder in service, versus aggravation of a pre-existing condition since he also said the Veteran's mental status obviously changed while in the military, despite having been examined for induction and determined to have been both physically and psychiatrically "fit".  C.L.K. acknowledges both possibilities by stating it is more likely than not the Veteran had a mental illness that developed or was aggravated by the stress of military service and therefore is related to his active military service.  C.L.K. also indicates the Veteran since has received diagnosis of schizophrenia and depression, but does not indicate whether these additional diagnoses are related to the mental inadequacy noted in service, such as in terms of whether there was a misdiagnosis in service or they represent the eventual progression of the Veteran's mental illness or inadequacy to these other diagnoses.  See 38 C.F.R. § 4.125(b) (indicating that if a diagnosis of a mental disorder is changed, the rating agency shall determine whether the new diagnosis represents progression of the prior diagnosis, correction of an error in the prior diagnosis, or development of a new and separate condition.  If it is not clear from the available records what the change of diagnosis represents, the rating agency shall return the report to the examiner for a determination.).


Service connection is granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

The presumption of soundness attaches where, as here, there has been an induction examination during which the disability about which the Veteran later complains was not detected.  38 C.F.R. § 1111; 38 C.F.R. § 3.304(b).  See also Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id., at (b)(1).

In this circumstance, to rebut this presumption of soundness at entry into service, VA has the burden of proof of showing by clear and unmistakable evidence both that the Veteran had a mental disorder prior to service and that it was not aggravated during or by his service beyond its natural progression.  See VAOPGCPREC 3-2003 (July 16, 2003) and Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

"Clear and unmistakable evidence" is a more formidable evidentiary burden of proof than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence.").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the non-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).


All of this, however, also must be considered in light of 38 C.F.R. § 3.303(c) indicating that, in regards to pre-service disabilities noted in service, there are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and when in accordance with these principles existence of a disability prior to service is established no additional or confirmatory evidence is necessary.  Section 3.303(c) goes on to indicate this determination includes situations where the manifestation of symptoms of chronic disease from the date of enlistment, or so close thereto, that the disease could not have originated in so short a period will establish pre-service existence thereof.  

The Board therefore needs the benefit of additional medical comment to assist in making these important determinations regarding causation and etiology of the Veteran's mental disorder, especially in terms of whether his military service caused or aggravated it.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

Accordingly, the claim is REMANDED for the following additional development and consideration:

1.  Schedule a VA compensation examination to determine all current psychiatric diagnoses.  Medical opinion also is needed concerning the likelihood (very likely, as likely as not, or unlikely) than any of the Veteran's mental disorders, including the schizophrenia and depression that have been diagnosed since service, originated during his 1 month and 16 days of active military service from October 28 to December 13, 1971.


Since there was no indication of a mental disorder of any sort when he was examined for enlistment into the military, to conclude instead that he had a pre-existing mental disorder and rebut the presumption of soundness when entering service, there has to be clear and unmistakable evidence of a pre-existing mental disorder and clear and unmistakable evidence it was not aggravated during or by his service beyond its natural progression.

The examiner therefore must remain mindful of these different standards of proof in commenting on the etiology of any of the Veteran's mental disorders.

The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on this pending claim.

The examination should include any diagnostic testing or evaluation deemed necessary.

The claims file, including a complete copy of this remand, must be made available for review of the pertinent medical and other history. 

The examiner must discuss the rationale of the opinions provided, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.


2.  Then, in light of the additional evidence, readjudicate this claim for service connection for an acquired psychiatric disorder on its underlying merits.  If this claim is not granted to the Veteran's satisfaction, send him and his attorney a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of the claim.  

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


